DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
There is a typo on page 2, 5th line from bottom. “TWith” should be “With”
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is depended from claim 1, however from the context it must be depended from claim 7, otherwise there is an antecedent basis issue.  The Examiner assumes this is a typo and will regard the claim as dependent on claim 7.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 10 recite “a liner top mating member” that could be considered to have a nonstructural term and functional language that is not modified by sufficient structure, material, or acts for performing the claimed function. However, this term is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and will be given a broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 10 recites “a weight carrying configuration” that could be considered to have a nonstructural term and functional language that is not modified by sufficient structure, material, or acts for performing the claimed function. However, this term is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and will be given a broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20030132007 A1 to Howlett.
Telfer discloses:
1. An inflow test packer tool comprising: 
a packer 5 configured for fixed attachment to a string ;  [0035]
a liner top mating member 4 operably connected to the packer 5 by a setting extension 3, the setting extension 3 configured for setting the packer upon set down weight against a liner top 12 through the liner top mating member 4; ([0036])and 
a mandrel 2 fixedly attached relative to the packer 5 and extending through the liner top mating member 4 (“to provide a weight bearing connection independent of the liner top mating member for additional downhole tools depending downhole of the packer and the liner top mating member” is considered the intended use and "[A]pparatus claims cover what a device is, not what a device does" MPEP 2114. A functional claim limitation is considered met if the apparatus of the prior art can perform the function., in this case the prior art can perform the claimed function/use).
2. The tool as claimed in claim 1 wherein the liner top mating member is a liner dress mill. ([0044], Figure 3)
3. The tool as claimed in claim 1 wherein the setting extension 3 is configured to transfer load from the liner top mating member 4 to the packer 5.(See figure 1 and 2, [0036-0037])
4. The tool as claimed in claim 3 wherein the setting extension 3, in use, causes a compressive force on the packer 5 thereby setting the packer.(See figure 1 and 2, [0036-0037])
5. The tool as claimed in claim 1 wherein the mandrel is a single piece.(Figures 1,2 )
6. The tool as claimed in claim 1 wherein the mandrel extends through the packer 5.(Figures 1, 2 )
7. The tool as claimed in claim 1 wherein the mandrel is fixedly connected to a connector  to a string. [0035] ( a work string of drill pipe [0035] which is interpreted as multiple sections of pipe. The first pipe connected to the mandrel can be considered as a connector).
8. The tool as claimed in claim [[1]]7  wherein the connector is a pipe segment.( a work string of drill pipe [0035] which is interpreted as multiple sections of pipe. The first pipe connected to the mandrel can be considered as a connector).
9. The tool as claimed in claim 1 wherein the weight bearing connection of the mandrel is a thread.(Figure 1 shows a threaded connector at the top of 2, [0036] )
10. An inflow test packer tool comprising: 
a packer (5); 
a liner top mating member 4 operably connected to the packer 5; and 
a weight carrying configuration 2 bypassing the packer 5 and liner top mating member 4.
11. The tool as claimed in claim 10 wherein the weight carrying configuration 2 carries a load directly to a string to which the tool is connected during use. [0035-0036]




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030132007 A1 to Howlett in view of US 7225867 B2 to Mackenzie.
Howlett discloses:
12. A method for setting an inflow test packer comprising: 
disposing the packer 5, a liner top mating member 4 and one or more additional tools on a string; [0046]
running the string into a borehole having a liner 12 therein, the liner including a liner top (Figure 1 and 2, [0036]); 
engaging the liner top mating member 4 with the liner top 12 (Figure 2); 
setting down weight on the liner top associated with setting of the packer ([0036003725]) 
However Howlett fails to explicitly disclose:
	The additional tools are  downhole of the packer and liner top mating member.
while supporting weight of the additional tools with the string; and 
maintaining the weight of the additional tools isolated from the liner top.
Mackenzie teaches a liner top test packer (title) with a tool string located below he liner top and a packer (Figure 1).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Telfer to have placed at least one of his additional tools below the liner top, in view of Mackenzie, as this amounts to no more than use of known technique to improve similar devices (methods, or products) in the same way.
Regarding while supporting weight of the additional tools with the string; and maintaining the weight of the additional tools isolated from the liner top. While Howlett does not specify that during operation he performs “  supporting weight of the additional tools with the string; and maintaining the weight of the additional tools isolated from the liner top”, this naturally occurs during the running of the string into the wellbore (Figure 1). However, even if one where to argue against that, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method  of Howlett to support the string with the apparatus of running the tool string, i.e. the rig, and to control the setting down weight by not releasing the string from the rig, as holding onto a pipe string with the surface rig , and not letting releasing the string  is notoriously conventional in the oil field arts, and additionally  would be "Obvious to try" – choosing from a finite number of identified, predictable solutions (holding the string vs releasing the string), with a reasonable expectation of success.
13. The method as claimed in claim 12 wherein the setting the packer is compressing the packer 5. [0037]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130168087 A1 discloses a compression set packer for inflow testing.
US 20070221372 A1 discloses a compression set packer for inflow testing, with anchoring to allow reduced weight on the liner.
WO 2018069683 A1 solves the same problem as applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674